DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks filed on 02/11/2021. 
In the remarks, claims 1, 10-15 and 17 have been amended; claims 9, 16 and 20 have been cancelled; claims 21-23 are new claims; and claims 1, 11 and 17 are independent claims. Claims 1-8, 10-15, 17-19 and 21-23 have been examined and are pending in this application.
Applicant's arguments have been fully considered and they are persuasive. Therefore the rejections of claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8, 10-15, 17-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to authentication for device access, interaction between a client device and an assistant device is utilized to authenticate the client device for access to protected functionality and/or content. For instance, proximity between the client device and the assistant device, and physical authentication of a user with the assistant device, are leveraged for authenticating the client device for access to the protected functionality and/or content.
With examiner’s thorough search, the closest prior is Benson et al., Pub. No.: 2018/0276367.
Benson discloses a first device performs ranging operations to allow a user to access the first device under one of several user accounts without providing device-access credentials. For example, when a second device is within a first distance of the first device, the first device determines that the second device is associated with a first user account under which a user can access (e.g., can log into) the first device. In response to the determination, the first device enables at least one substitute interaction (e.g., a password-less UI interaction) to allow the first device to be accessed without receiving access credentials through a user interface. In response to detecting an occurrence of the substitute interaction, the user is allowed to access the first device under the first user account. In some embodiments, the substitute interaction occurs while the first device is logged into under a second user account.
However, none of Benson teaches or suggests, particularly: “A method, comprising: determining that a first device is to be authenticated for access to the first device; ascertaining whether a second device is within a threshold physical proximity to the first device; determining, responsive to ascertaining that the second device is within the threshold physical proximity to the first device, whether the second device is physically authenticated relative to a user of the first device; causing the first device to be authenticated for access to the first device based on determining that the second device is physically authenticated relative to the user of the first device; determining, while the first device is authenticated for access, that a condition occurs indicating one or more of that the second device moves outside of the threshold proximity from the first device, or that the second device is no longer physically authenticated relative to the user; and causing, in response to determining that the condition occurs, the first device to transition from an authenticated state to an unauthenticated state for the access to the first device.” as recited in independent claim 1. And the same reasoning applies to independent claims 11 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        02/17/2021